Title: From Benjamin Franklin to ——— Bertrand, 11 January 1781
From: Franklin, Benjamin
To: Bertrand, ——


Sir,
Passy, Jan 11. 1781
I received yesterday the Letter you did me the honour of writing to me, and in answer acquaint you, That about the Year 1742, there was in Philadelphia a Joseph Redmond, a Native of Ireland, Captain of a good Ship, which sail’d between that Port & some Part of Europe; but he did not use that Trade many Years, and as it is long since I heard any thing of him I know not whether he is or is not still living, but am persuaded he is not in that Country. The Person you mention who was Sheriff about 8 Years since, was of a Name similar, but not the same, being Joseph Redman, & not Redmond. He was a Native of the City of Philadelphia. I knew well his Mother & all the Family. He is dead not long since. I have the honour to be Sir
M. Bertrand ancien Commissaire des Guerres à l’hotel de Toscane Rue de Chantre.
